Filed 5/14/15 In re A.F. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re A.F., a Person Coming Under the
Juvenile Court Law.

SAN FRANCISCO HUMAN SERVICES
AGENCY,
                                                                         A143574
         Plaintiff and Respondent,
v.                                                                       (City & County of San Francisco
                                                                         Super. Ct. No. JD13-3029)
M.J.,
         Defendant and Appellant.


         The mother of four-year-old A.F. appeals from the November 3, 2014, termination
of her parental rights pursuant to Welfare and Institutions Code section 366.26.
Appellant’s sole challenge on appeal is that the court erred in terminating parental rights
without properly complying with the Indian Child Welfare Act (ICWA), 25 United States
Code section 1901 et seq. The respondent agency has submitted a letter implicitly
acknowledging the failure to properly comply with ICWA, and stating: “Should the court
find an ICWA violation, respondent agrees with appellant that the remedy should be a
conditional reversal and remand for the limited purpose of ensuring ICWA compliance.”
We agree with the parties that the agency has not properly complied with ICWA and
shall conditionally reverse and remand as requested.
         Since appellant does not otherwise challenge the termination order, there is no
need to recite the facts supporting the order. Suffice it to state that appellant reported



                                                             1
possible Indian ancestry of the minor at the detention hearing and by filing an ICWA-020
form. Thereafter the agency served on the Bureau of Indian Affairs (BIA) notice of the
child custody proceedings on the standard ICWA-030 form. However, the form contains
virtually no information concerning the minor’s parents, grandparents or other relatives,
despite the fact that the agency had some of that information in its possession, and the
record does not indicate that any effort was made to obtain additional information as it
was required to do. (In re C.D. (2003) 110 Cal.App.4th 214, 225.) “The notice sent to the
BIA . . . must contain enough information to be meaningful. [Citation.] The notice must
include: if known . . . names and addresses of the child’s parents, grandparents, great
grandparents, and other identifying information.” (In re Francisco W. (2006) 139
Cal.App.4th 695, 703.)
       Since the notice sent by the agency indisputably was deficient, we shall adopt the
remedy of conditional reversal and remand approved in In re Francisco W. and many
other cases. The judgment terminating parental rights is reversed and the case is
remanded to the juvenile court with directions to order the agency to comply with the
notice provisions of ICWA and to file all required documentation with the juvenile court
for the court’s inspection. If, after proper notice, a tribe claims the minor is an Indian
child, the juvenile court shall proceed in conformity with all provisions of ICWA. If, on
the other hand, no tribe claims that minor is an Indian child, the judgment terminating
parental rights shall be reinstated.

                                                   _________________________
                                                   Pollak, Acting P.J.

We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.


                                               2